Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim 1 presented for examination on 09/10/2021. Applicant filed a preliminary amendment on 09/22/2021 canceling the claim 1 and adding new claims 2-21. Therefore, the claims 2-21 are pending.

Priority
Acknowledgement is made this application is a CON of 15/996,333 (PAT  11,120,502) which is a CON of 14/819,287 (PAT 10,013,717) which is a CON of 13/918,381 (PAT 9,105,064) which is a CON of 13/714,319 (PAT 9,105,062.

Amendment to the Specification
Examiner enters amendment to the specification in paragraph [0041, 0048, 0049 and 0051]) as submitted by the applicant on 09/22/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1.	Claims 2-21 of instant application are rejected on the ground of nonstatutory double patenting over claims  1-20 of U.S. Patent 11,120,502 and 1-8 of U. S. Patent No. 9,105,062; claims 1-9 of U.S. Patent No. 9,105,064; and claims 1-20 of U.S. Patent No. 10,013,717, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
determining, for each of the one or more transaction effect objects, a respective edge of a mathematical graph associated with the transaction effect object, the mathematical graph comprising a plurality of nodes and a plurality of edges; associating each of the transaction effect objects with the respective determined edges of the mathematical graph, wherein each respective determined edge of the mathematical graph stores a relationship between at least two nodes of the plurality of nodes; and calculating a performance calculation by reference to at least one transaction effect object.
2.	As per claims 2 and 16 of instant application, claims 1 and 14 of patent ‘501; claims 1 and 12 of patent ‘717 ; claim 1 of patent ‘064; and claim 1 of patent ’062 teaches limitation italicized and listed above.
3.	As per claims 4-15 and 17-20 of instant application, claims 2-13 and 15-20 of patent ‘502 is identical to respective claims. As per dependent claims 5-7 and 14 of instant application, claims 3-8 and 14-19 of patent ‘717 teaches corresponding limitation of the claims. As per claims 5, 6, 13-15  of the instant application, claims 2-6 of patent ‘064 teaches corresponding limitations of the claims. As per claims 5,6 and 13 of instant application, claims 2-4 of patent ‘062 teaches the corresponding limitation of the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 In the instant case, Claims 2-21 are directed to method for associating the transaction effect data objects with respective determined edges of the mathematical graph; calculating a performance calculation by reference to at least one transaction effect object. The claims 2-21 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below:

Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.

Claim 2 is directed to a process i.e., a series of method steps or acts, of calculating a performance calculation to  the mathematical graph with reference transaction effect objects, which is a statutory categories of invention (Step 1: YES). 
Claim 16 directed a computer system comprising one or more hardware processor and non-transitory computer readable medium. The claimed system is therefore directed to a statutory category, i.e., a machine (a combination of device) (Step 1: YES).  

Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.

Claims 2 and 16 are similar and they are then analyzed to determine whether it is directed to a judicial exception. The claim recite plurality of steps of receiving information associated with a transaction data item; determining transaction effects of the transaction data item; generating transaction effect objects based on transaction effects; determining a respective edge of a mathematical graph associated with the transaction effect object..”
The limitations of “receiving information associated with a transaction data item; determining transaction effects of the transaction data item; generating transaction effect objects based on transaction effects; determining a respective edge of a mathematical graph associated with the transaction effect object,” as drafted, is a process that, under its broadest reasonable interpretation, covers “mathematical relationships” under mathematical concepts related to a relationship for computing an alarm limit  in Parker v. Flook, but for the recitation of generic computer components. That is, other than reciting “by one or more hardware computer processors configured with specific computer executable instructions,” nothing in the claim element precludes the step from practically performing “mathematical relationships” and thus fall into this grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. For example, but for the “by one or more hardware computer processors….” language, “receiving information …; determining transaction effects….; generating transaction effect objects…..; determining a respective edge of a mathematical graph associated with the transaction effect object…….,”  the recitation of a processor in this claim does not negate the mathematical relationship nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mathematical processes. See October Update at Section I(C)(ii). Thus, the above limitations of recite concepts that fall into the “mathematical relationship” grouping of abstract ideas (YES).
Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. 
Besides the abstract idea as described in Prong 1, the claim recites the additional elements of the processor performing “calculating a performance calculation by reference to at least one transaction effect object”. An evaluation of whether limitations are insignificant extra-solution activity is then performed. 
Note that because the Step 2A Prong 2 analysis excludes consideration of whether a limitation is well-understood, routine, conventional activity (2019 PEG Section III(A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not limitation (a) is well-known. See October 2019 Update at Section III.D. When so evaluated, this additional element represents mere data gathering such as receiving transaction data, determining transaction data objects and associating mathematical graph’s edge with transaction data object that is necessary for use of the recited judicial exception in transaction effects. The limitation of calculating a performance calculation by reference to at least one transaction effect object in the claim is an insignificant extra-solution activity. The hardware computer processor is also an additional element which is configured to carry out  other limitation as described Step 2A analysis above, i.e., it is the tool that is used in steps described in Prong 1. But the hardware computer processor is recited so generically without any details that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: NO).

Step 2B: Claim provides an Inventive concept? This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. 

As explained with respect to Step 2A Prong 2, there are two additional elements.  
The first is the hardware computer processor, which is configured to perform all the limitations recited. As explained previously, the hardware computer processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The second additional element is limitation of calculating a performance calculation by reference to at least one transaction effect object, which as explained previously is extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of a hardware computer processor being configured to receive transaction data and mathematical graph for implementation of calculation of performance calculation using transaction assigned to edges of the graph is mere data gathering and performing calculation using stored mathematical graph is recited at a high level of generality, and, as disclosed in the specification, is also well-known (see cited references). This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, limitation (a) does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept (Step 2B: NO). The claim is not eligible.
Further, Applicant specifically described invention is to implement calculating a performance calculation by reference to the mathematical graph and reference to one or more of the plurality of transaction effect objects (see Fig. 6 and Specification: paragraph [0074-0076]). The claimed additional elements of calculating a performance calculation by reference to the mathematical graph is implemented using examples of existing computer networking equipment, hardware, and software that are used to construct the claimed invention without apparent modification (see Fig. 7; Specification: paragraph [0079-0081]]). Therefore, the additional element only recite generic components and steps are well-understood routine and conventional.  
The claims as presented is a formula in isolation and it is not analogous to claims found in eligible Diamond v. Diehr which imposed meaningful limits that apply the formula to improve an existing technological process of transforming raw and uncured rubber to cured molded rubber. The computer in the Diehr precisely determines when to open the press and eject the cured rubber perfectly curing the rubber by repeatedly calculating the rubber cure time from this temperature measurement and comparing the computed cure time to the actual elapsed time. The steps of continuously measuring temperature and repeatedly recalculating the rubber cure time and comparing it to the elapsed time were new steps that were found to be worthy of patent protection in the Diehr, which is not comparable to “calculating a performance calculation by reference to the mathematical graph and reference to one or more of the plurality of transaction effect objects” as recited in the instant claims. Claims as recited do not provide any particular asserted inventive technology for performing those functions and therefore the claims are held patent ineligible (see Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims is not patent eligible. (NO). 

Dependent Claims:
Examiner further reviewed the dependent claims 3-15 and 17-21 that could be added to the independent claims to make patent eligible. The dependent claims as recited pertains to additional steps which further describes receiving input, generating display and report, representation of edges, performing calculation without displaying, transaction effect as indication of value, properties, converted data, representation of edges of a graph, non-displayed graph, etc., which appear to be a mathematical relationship using a generic computer component that been found to be an abstract idea as described above. These dependent claims do not provide additional elements significantly more than the purported abstract idea that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The dependent claims as recited would not make the independent claim significantly more by incorporating them into the independent claim 1 or 15. Therefore, claims 2-21 are not patent eligible (NO). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groat et al., U.S. Pub No. 2006/0085370 (Cite No. 29 in IDS submitted on 09/22/2021) 
in view of Kleppmann (2011) (reference U in attached PTO-892).
As per claim 2, Groat et al. teach a computer-implemented method comprising:
receiving information associated with a transaction data item  (see Fig. 1, Fig. 10, Step 1006; paragraph [0100, 0149]; where source data received or acquired from financial transaction domain log comprising deposit and withdrawal transaction data  with timestamp, transaction type, account number payee/source withdrawal and amount);
determining, based on the received information, one or more transaction effects of the transaction data item (see Fig. 1, type > deposit (110), withdrawal (111): paragraph [0100]; where transaction effect of withdrawal and deposit determined for transaction domain log);
generating one or more transaction effect objects based on the determined one or more transaction effects (see Fig. 1, Financial Transaction Domain Log (100): Deposit Transaction (110) and Withdrawal Transaction (111): paragraph [0100, 0114-0115]; where transaction effect object of Deposit and Withdrawal of transaction data or effect is generated as vertices with weight or value between nodes);
determining, for each of the one or more transaction effect objects, a respective edge of a mathematical graph associated with the transaction effect object (see Fig. 2; paragraph [0111]); where transaction vertices are connected with canonical data nodes forming a transactional webs), the mathematical graph comprising a plurality of nodes and a plurality of edges (see Fig. 2 and Fig. 11: paragraph [0144]; where mathematical graph is formed by joining nodes with vertices or edges between the nodes);
associating each of the transaction effect objects with the respective determined edges of the mathematical graph, wherein each respective determined edge of the mathematical graph stores a relationship between at least two nodes of the plurality of nodes (see Fig. 16, Node A (1606) -> # value (Edge 1600) -> Node (B); Node B -> Edge 1614; Edge 1610 and Edge 1612 -> Node A: paragraph [0152-0153]; where weighted edge/vertices with transactional connection has value as transaction effect object between nodes with single or multiple transaction); and 
calculating a performance calculation by reference to mathematic graph data traversal  (see Fig. 10, Data Traversal (1012); Fig. 13, Is Money Transferred above Threshold? (1310): YES/NO: paragraph [0146-0148]; where mathematical graph with transactional connection with weighted vertexes (transactional effect object) are used to determine or investigate performance threshold set by the user such as identify all transfer of fund that exceed $10,000). 
Kleppmann teaches determining, for each of the one or more transaction effect objects, a respective edge of a mathematical graph associated with the transaction effect object, the mathematical graph comprising a plurality of nodes and a plurality of edges (see page 2-3; where plurality of transaction effect objects such as finding for starting business, payment for furniture (cash) and credit card payment is determined); associating each of the transaction effect objects with the respective determined edges of the mathematical graph, wherein each respective determined edge of the mathematical graph stores a relationship between at least two nodes of the plurality of nodes (see page 6; where plurality of transaction effect objects as edges with specific value are associated at least two nodes in the mathematical graph); and calculating a performance calculation by reference to value of at least one transaction effect object (see page 6-7; P &L: Sales - $10,000; Payroll: $8,000, Depreciation: $125; Food: $13 -> Total Expenses: $8,138; where performance calculation is performed by referring to value of a performance effect object as edge in the graph).
Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to incorporate above features taught by Kleppmann into Groat et al. because Kleppmann teaches including above features would enable to provide basic accounting in graph theory and understand the financial statements of small company startup using the mathematical graph (see page 1).
 As per claim 3, Groat et al. teach claim 2 as described above. 
Groat et al. do not teach determining a type of the performance calculation to calculate; and determining, by reference to the mathematical graph and based on the type of the performance calculation, at least one transaction effect object needed to calculate the performance calculation. 
Kleppmann teaches determining a type of the performance calculation to calculate; and determining, by reference to the mathematical graph and based on the type of the performance calculation, at least one transaction effect object needed to calculate the performance calculation (see pages 6-7, P&L; where plurality types of performance calculation such as Sales, Payroll, Depreciation, and Food determined based at least one transaction effect objects such as Sales, Payroll, Depreciation and Food).
Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to incorporate above features taught by Kleppmann into Groat et al. because Kleppmann teaches including above features would enable to types of performance calculation using transaction effect value in edges of the mathematical graph (see page 6-7; P &L: Sales - $10,000; Payroll: $8,000, Depreciation: $125; Food: $13 -> Total Expenses: $8,138; where performance calculation is performed by referring to value of a performance effect object as edge in the graph).
As per claim 4, Groat et al. teach claim 2 as described above. Groat et al. further teach the method comprising: by the one or more hardware computer processors:
receiving, via a graphical user interface, a user input comprising an indication of the performance calculation (see paragraph [0146]); where user perform transaction connection and relationship connection query of identification of transfer exceeding $10,000).
As per claim 5, Groat et al. teach claim 4 as described above. Groat et al. further teach the method comprising: by the one or more hardware computer processors:
generating and displaying a report comprising the calculated performance calculation (see Fig. 8, Query Result (806): paragraph [0138]); Fig. 13, Step 1318: paragraph [0147]).
As per claim 6, Groat et al. teach claim 2 as described above. Groat et al. further teach the method, wherein at least some of the plurality of edges represent at least one of: 
an asset ownership, a liability, an equity ownership, or a commitment for transaction (see Fig. 1, Transaction Commitment Type: Deposit (110)/Withdrawal (111): paragraph [100]).
As per claim 7, Groat et al. teach claim 2 as described above. Groat et al. further teach the method, wherein 
the associating and calculating are performed without displaying the mathematical graph to a user (see paragraph [0084]).
As per claim 8, Groat et al. teach claim 2 as described above. Groat et al. further teach the method, wherein 
at least some of the plurality of transaction effect objects include an indication of a value associated with the transaction data item (see Fig. 16, # Value (1608): paragraph [0152]).
As per claim 9, Groat et al. teach claim 2 as described above. Groat et al. further teach the method, wherein each of the transaction effect objects is associated with respective sets of properties including at least one of: 
an indication of an owner, an indication of a security type, an indication of a number of units, an indication of a value, or an indication of an account (see Fig. 16, # Value (1608): paragraph [0152]).
As per claim 10, Groat et al. teach claim 2 as described above. Groat et al. further teach the method, wherein 
each of the plurality of transaction effect objects for the converted transaction data item comprises indications of an owner node and a security node (see Fig. 1, Type: Withdrawal, Amount: $78.37, Source/Owner: 624-5594-00175: paragraph [0070]; where transaction related to any financial dealing includes owner which may incur any type security deposit/withdrawal similar to cash deposit or withdrawal). 
As per claim 11, Groat et al. teach claim 2 as described above. Groat et al. further teach the method, wherein 
at least one of the plurality of transaction effect objects for the converted transaction data item comprises an indication of an account (see Fig. 1, Deposit Account:  224-4567-89001).
As per claim 12, Groat et al. teach claim 2 as described above. Groat et al. further teach the method, wherein 
the respective determined edges of the mathematical graph represents at least one of an asset ownership, a liability, or an equity ownership (see Fig. 1, Account Source: 624-5594-00175). 
As per claim 13, Groat et al. teach claim 2 as described above. Groat et al. further teach the method, wherein 
the mathematical graph comprises a non-displayed graph (see paragraph [0084]).
As per claim 14, Groat et al. teach claim 2 as described above. Groat et al. further teach the method, wherein 
each of the plurality of transaction effect objects further comprises indications of a plurality of values, each of the plurality of values representing a different currency (see Fig. 1, Deposit: $9473.23 (110); Withdrawal: $78.37 (111); Examiner interpret deposit/withdrawal can be different currency).
As per claim 15, Groat et al. teach claim 13 as described above. Groat et al. further teach the method, wherein 
calculating the performance calculation further comprises referencing one of the plurality of values indicated by each of the plurality of transaction effect objects (see Fig. 1, Deposit: $9473.23 (110); Withdrawal: $78.37 (111): paragraph [00146]; where performance calculation include user running query to identify all transfer exceeding $10,000 which is more than deposit and withdrawal in the Fig. 1).

As per claim 16, Groat et al. teach a computer system comprising:
a non-transitory computer readable medium storing computer executable instructions; and one or more hardware processors in communication with the computer readable medium, and configured to execute the computer executable instructions to cause the computer system (see abstract and paragraph [0018 and 0092]) to implement steps as described in the claim 2 above.
As per claims 17-18, Groat et al. teach claim 16 as described above. Claims 17-18 are rejected under same rational as claims 4-5 as described above.
As per claim 19, Groat et al. teach claim 16 as described above. Claim 19 is rejected under same rational as claim 14 as described above.
As per claim 20, Groat et al. teach claim 16 as described above. Claim 20 is rejected under same rational as claim 15 as described above.
As per claim 21, Groat et al. teach claim 16 as described above. Claim 21 is rejected under same rational as claim 6 as described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Dweck et al. (U.S. patent No. 7,996,290) teach financial transaction modeling system.
Herold (U.S. Pub No. 2013/0212505) teaches method and apparatus for performing geometric transformation on object in an object-oriented environment using a multiple transaction technique.
Findlay, III et al. (U.S. Patent No. 8,306,891) teach potential-based asset comparison. 
	Lynn et al. (U.S. Pub No. 2012/0331134) tech information cataloging using mathematical graph.
Merves et al. (U.S. Patent No. 7,966,234) teach structured financial performance analytic system.
	Mougdal (U. S. Patent No. 7,769,682) teaches financial transaction analysis using directed graphs.
	Shanmugan (U.S. Patent No. 7,827,082) teach method and system for mapping user data.
	Steier et al. (U.S. Pub No. 2005/0222929) teach investigation of financial reporting information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        09/19/2022